333
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 1/3/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lampazzi et al. (U.S. Patent Application Publication 2019/0375514).

In regards to claim 1, Lampazzi et al (henceforth referred to as Lampazzi) disclose a display system for an aircraft, comprising:
a plurality of displays, wherein the displays are configured to display a predetermined content in response to which of a piloted mode and an autonomous mode the aircraft is operating.  Lampazzi teaches an aircraft display system that includes at least two screens with the ability to display predetermined information in either of a autonomous mode data or piloted mode (autonomous perception system, item 300 and adaptable user interface, item 250).

In regards to claim 8, Lampazzi discloses a display system for an aircraft, comprising:
a plurality of displays associated with a pilot seat, wherein the displays are configured to display a predetermined content in response to which of a piloted mode and an autonomous mode the aircraft is operating.  Lampazzi teaches an aircraft display system that includes at least two screens with the ability to display predetermined information in either of an autonomous mode data or piloted mode (autonomous perception system, item 300 and adaptable user interface, item 250).

In regards to claim 9, Lampazzi discloses that when the aircraft is operating in the piloted mode, at least one of the displays associated with the pilot seat displays flight control information.  The displays associated with the pilot or copilot seats displays flight information when in the piloted mode.  

In regards to claim 11, Lampazzi discloses that when the aircraft is operating in the autonomous mode, at least one of the displays associated with the pilot seat displays information specific to a user seated in the pilot seat and at least one of the displays associated with the pilot seat displays flight control information.  Lampazzi teaches multiple displays with at least one adaptable user interface display incorporated with the autonomous system that displays user specific controls associated with a pilot and flight control data. 

In regards to claim 13, Lampazzi discloses an aircraft, comprising:
a fuselage having a ceiling.  Lampazzi teaches an aircraft with a fuselage and a ceiling (see figures 1 and 2a);
a pilot seat disposed in the fuselage (see seated pilot in figure 2a); and
a plurality of displays, wherein the displays are configured to display a predetermined content in response to which of a piloted mode and an autonomous mode the aircraft is operating.  Lampazzi teaches multiple displays with at least one display incorporates autonomous flight mode information (see figure 2a).

In regards to claim 15, Lampazzi discloses that when the aircraft is operating in the piloted mode, the display associated with the pilot seat displays flight control information.  The displays associated with the pilot or copilot seats displays flight information when in the piloted mode.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (U.S. Patent Application Publication 2019/0375514) in view of Moore et al. (U.S. Patent Application Publication 2007/0198141).

In regards to claim 2, Lampazzi discloses a display associated with a pilot seat, but fails to explicitly teach a ceiling display.  However, Moore et al (henceforth referred to as Moore) teaches an aircraft display system with a ceiling mounted display (par. 60).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide displays at various locations in the cockpit of the aircraft of Lampazzi including on the ceiling as taught by Moore, to allow for unobstructed view.

In regards to claim 3, Lampazzi discloses that when the aircraft is operating in the piloted mode, the display associated with the pilot seat displays flight control information.  The displays associated with the pilot or copilot seats displays flight information when in the piloted mode.

In regards to claim 5, Lampazzi discloses that when the aircraft is operating in the autonomous mode, the display associated with the pilot seat displays information specific to a user seated in the pilot seat.  The display associated with the pilot seat of the Lampazzi invention displays info specific to the pilot.

In regards to claim 14, Lampazzi discloses a display associated with a pilot seat, but fails to disclose a ceiling display.  However, Moore teaches an aircraft display system with a ceiling mounted display (par. 60).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide displays at various 

In regards to claim 17, Lampazzi discloses that when the aircraft is operating in the autonomous mode, the display associated with the pilot seat displays information specific to a user seated in the pilot seat.   The display of Lampazzi specific to its autonomous system displays information related to the associated seat/user.

Claims 4, 6, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (U.S. Patent Application Publication 2019/0375514) and Moore et al. (U.S. Patent Application Publication 2007/0198141) as applied to claim 2, and further in view of Besettes et al. (U.S. Patent 10,207,818).

In regards to claim 4, Lampazzi fails to explicitly disclose that when the aircraft is operating in the autonomous mode, the display associated with the pilot seat displays environmental video obtained from a camera.  However, Besettes et al (henceforth referred to as Besettes) teaches displaying some external environment by way of video, to a pilot via an externally mounted camera and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an external view of the aircraft environment to the pilot or copilot of the Lampazzi aircraft as taught by Besettes, to increase operational safety. 

In regards to claim 6, Lampazzi fails to disclose that the ceiling display displays environmental video obtained from a camera.  However, Besettes teaches displaying some external environment by way of video, to a pilot or co-pilot via an externally mounted camera and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an external view of the aircraft environment to the aircraft’s displays including the ceiling display of the Lampazzi aircraft as modified by Moore and as taught by Besettes, to provide the information to any or all operators. 

In regards to claim 7, Lampazzi as modified by Besettes discloses that the environmental video is video of an environment above the ceiling.  As described, different external views include a view above the ceiling of the aircraft.

In regards to claim 10, Lampazzi fails to disclose that the aircraft is operating in the autonomous mode, at least one of the displays associated with the pilot seat displays environmental video obtained from a camera.  However, Besettes teaches displaying some external environment by way of video, to a pilot or co-pilot via an externally mounted camera and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an external view of the aircraft environment to the aircraft’s displays including the ceiling display of the Lampazzi as taught by Besettes, to provide the information to any or all operators;
Lampazzi discloses that at least one of the displays associated with the pilot seat displays flight control information.  The displays associated with the pilot or copilot seats displays flight information when in the piloted mode.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (U.S. Patent Application Publication 2019/0375514) in view of Besettes et al. (U.S. Patent 10,207,818).

In regards to claim 12, Lampazzi discloses that when the aircraft is operating in the autonomous mode, at least one of the displays associated with the pilot seat displays information specific to a user seated in the pilot seat (Lampazzi teaches multiple displays with at least one adaptable user interface display incorporated with the autonomous system that displays user specific controls associated with a pilot and flight control data), but fails to teach at least one of the displays associated with the pilot seat displays environmental video obtained from a camera.  However, Besettes teaches displaying some external environment by way of video, to a pilot via an externally mounted camera and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an external view of the aircraft environment to the pilot or copilot of the Lampazzi aircraft as taught by Besettes, to increase operational safety.

In regards to claim 16, Lampazzi fails to disclose that when the aircraft is operating in the autonomous mode, the display associated with the pilot seat displays environmental video obtained from a camera.  However, Besettes teaches displaying some external environment by way of video, to a pilot via an externally mounted camera and it would have been obvious to one of ordinary skill in the art at the time of 

Summary/Conclusion
Claims 1-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        167